IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                      August 12, 2014 Session

  RICKEY G. YOUNG v. TENNESSEE DEPARTMENT OF LABOR AND
              WORKFORCE DEVELOPMENT, ET AL.

                 Direct Appeal from the Chancery Court for Gibson County
                         No. H5802     George R. Ellis, Chancellor


                   No. W2013-02575-COA-R3-CV - Filed October 14, 2014


This case involves Employee’s right to unemployment compensation benefits. The
Tennessee Department of Labor and Workforce Development denied Employee’s claim for
benefits after finding that he was discharged for workplace misconduct. Employee sought
judicial review of the decision in the trial court, alleging that the Department did not provide
him a fair and impartial hearing. Employee requested that the trial court reverse the decision
or remand the matter for a new hearing. The Department agreed and filed a motion to
remand. The trial court remanded the matter for a new hearing. Employee appealed and now
contends that the trial court erred in remanding the matter. We affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

W. M ICHAEL M ALOAN, S P. J., delivered the opinion of the Court, in which R ICHARD H.
D INKINS, J. and J. S TEVEN S TAFFORD, J., joined.

Rickey G. Young, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter, Derek C. Jumper, Acting Solicitor
General and Paul Jordan Scott, Assistant Attorney General, for the appellee, Tennessee
Department of Labor and Workforce Development.

                                   MEMORANDUM OPINION 1


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
                                                                                               (continued...)
                       I. B ACKGROUND AND P ROCEDURAL H ISTORY

       In July 2012, the Tennessee Department of Labor and Workforce Development (the
“Department”) discharged petitioner/appellant Rickey G. Young, who had been employed
by the Department as an unemployment benefits hearing officer since 2004. Mr. Young
subsequently petitioned the Department for unemployment benefits. The Department denied
Mr. Young’s claim in its initial decision, finding that his termination was the result of
workplace misconduct. Specifically, the Department found that Mr. Young was discharged
for “failure to perform assigned duties according to supervisor’s expectations” and for
“failing to change a decision after being instructed to by his supervisor.” The Department
found that despite receiving prior warnings, Mr. Young knew of his employer’s expectations
and failed to comply with them.

        Mr. Young appealed the initial decision to the Department’s Appeals Tribunal, which
conducted a hearing on the matter on January 28, 2013. Hearing officer Eric Davis presided
over the Appeals Tribunal hearing. Mr. Young represented himself and did not present any
witnesses. During the hearing, the Department introduced documents showing that Mr.
Young was suspended from the Department in 2011 for, among other things, contravening
Department guidelines and state law to grant benefits to certain claimants. When questioned
about the suspension, Mr. Young stated that he felt it was unfair and recounted a meeting
during which the Department’s then Commissioner encouraged the hearing officers to grant
more benefits. Mr. Davis responded, stating that he had attended the same meeting, and that
after the Commissioner spoke, a state attorney warned the hearing officers to continue to
follow the Department’s guidelines.

       Following the hearing, Mr. Davis issued a written opinion affirming the initial
decision to deny Mr. Young’s petition for unemployment benefits. Mr. Davis found that the
evidence presented by the Department was sufficient to establish that Mr. Young engaged
in workplace misconduct. Mr. Young subsequently appealed to the Commissioner’s
Designee, which also affirmed the decision.

      Next, Mr. Young petitioned for judicial review of the Department’s decision in the
Chancery Court of Gibson County. In his petition, Mr. Young argued that the Department’s


      1
        (...continued)
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.

                                                -2-
finding of workplace misconduct was not supported by material and substantial evidence, and
that the Department denied him a fair and impartial hearing. Mr. Young alleged that he had
not violated agency policies, but had been terminated for making decisions without regard
to his supervisor’s “biased” opinions. Mr. Young requested that the trial court either reverse
the decision or “remand the matter for a new hearing with a new hearing officer.” The
Department answered, denying the allegations in Mr. Young’s petition, and asserting that the
petition failed to state a claim upon which relief could be granted.

        Prior to a scheduled hearing on the matter, Mr. Young filed a brief in support of his
petition. In the brief, Mr. Young primarily contended that he did not receive a fair and
impartial hearing. Mr. Young argued that Mr. Davis was biased against him, and that Mr.
Davis essentially testified for the Department during the hearing when he qualified Mr.
Young’s statement that the former Commissioner instructed hearing officers to grant more
benefits. Additionally, Mr. Young contended that the Department falsified exhibits as well
as the Appeals Tribunal hearing transcript. In response to Mr. Young’s brief, the Department
filed a motion to remand the matter to the Department for a new hearing. The Department
acknowledged the potential conflict of interest caused by Mr. Young’s former colleague, Mr.
Davis, presiding over his hearing, and proposed that the matter be reheard before a neutral
administrative law judge. Mr. Young responded by objecting to the Department’s motion
for remand, arguing that any further action at the agency level would be similarly biased. On
November 5, 2013, the trial court granted the Department’s motion and remanded the matter
to the Department for a new hearing conducted by a hearing officer of the Administrative
Procedures Division of the Tennessee Secretary of State. The court emphasized that Mr.
Young’s right to judicial review would be preserved and would remain available to him.

       Mr. Young filed a timely appeal to this Court. On appeal, Mr. Young contends that
the trial court erred in remanding this matter to the Department for a new hearing.
Additionally, Mr. Young requests that this Court address the merits of his claim and grant
him unemployment benefits.

                                         II. A NALYSIS

       We begin our analysis by defining the scope of our review in this case. Mr. Young
asks this Court to address the merits of his case and grant his claim for unemployment
benefits. However, this Court is a court of appellate jurisdiction, and its authority is therefore
limited to the adjudication of issues presented and decided in the trial court. State Dep’t of
Children’s Servs. v. Owens, 129 S.W.3d 50, 56 (Tenn. 2004). We note that the trial court did
not address the merits of Mr. Young’s appeal before remanding the case. Thus, the scope
of our review is limited to determining whether the trial court erred in remanding the case
for a new hearing.

                                               -3-
       The trial court’s decision to remand this matter for another hearing presents a question
of law, which we review de novo with no presumption of correctness. Tenn. R. App. P.
13(d); Westgate Smoky Mountains at Gatlinburg v. Phillips, 426 S.W.3d 743, 746 (Tenn.
2013).

        Mr. Young argues that the trial court erred in remanding his case for a new agency
proceeding with a new hearing officer. However, we note that Mr. Young prayed for that
exact relief when he petitioned the trial court for judicial review. Mr. Young requested that
the trial court either reverse the decision or “remand the matter for a new hearing with a new
hearing officer.” Moreover, Tennessee Code Annotated section 50-7-304(i)(2), provides that
the trial court may remand an agency decision where the rights of the petitioner have been
prejudiced by unlawful procedure. Tenn. Code Ann. § 50-7-304(i)(2) (Supp. 2013). Here,
the respondent conceded that the petitioner’s rights may have been prejudiced by unlawful
procedure. The Department acknowledged that the placement of Mr. Young’s former
colleague, Mr. Davis, as the Appeals Tribunal hearing officer may have presented a conflict
of interest and denied Mr. Young the fair hearing to which he was entitled by law. See Tenn.
Code Ann. § 50-7-304(c)(1) (“[A]n unemployment hearing officer shall first afford all parties
reasonable opportunity for a fair hearing.”). In light of the fact that Mr. Young requested a
remand for a new hearing before a new hearing officer, and because granting such a remand
was within the trial court’s realm of alternatives, we find no error in the trial court’s ruling.
Additionally, we note that the trial court’s decision to remand the matter for a new hearing
does not prejudice Mr. Young, as his right to judicial review remains intact.

                                      III. C ONCLUSION

       The judgment of the trial court is affirmed. The costs of this appeal are taxed to the
petitioner, Rickey G. Young, for which execution may issue if necessary.




                                                     _________________________________
                                                     W. MICHAEL MALOAN, SP. JUDGE




                                               -4-